DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Remarks
Claims 1-19 are pending.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 4, 6-8, 10-12, 14, 16-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal (Publication Number 20070186068) in view of McAlister (Publication Number 9195546).

As per claim 1, Agrawal teaches
A method, comprising: (see abstract and background)
performing, […] that comprises the following operations: receiving, from a node, a request for restoration of a cumulative backup comprising a plurality of partial backups that have been merged together, wherein the plurality of partial backups includes data from a group of one or more nodes, and the group includes the node; (partial snapshots of data from multiple destination storage devices merged into single snapshot, paragraph [0216]; recovery and recoverable application data at consistency point, paragraphs [0128],[0154],[201])
checking the cumulative backup to determine whether or not the cumulative backup has been finalized; (consistency point entries used to indicate a time of a recoverable state, abstract, paragraph [0065]-[0066], where one of ordinary skill in the art would know that a consistency point acts as final check of finalization of a recoverable state)
[…]
Agrawal does not explicitly indicate “at a backup server, a backup restore process”, “after checking the cumulative backup, accessing the cumulative backup when it has been determined that the cumulative backup has been finalized; and restoring the cumulative backup to a target node”.
However, McAlister “at a backup server, a backup restore process” (transmitting backups of data to a server, column 3, lines 43-45; backups used to restore, column 4, lines 25-28; where transmitting backups to a server means that server is a backup server as claimed, and backups used to restore reads on a backup restore process), “after checking the cumulative backup, accessing the cumulative backup when it has been determined that the cumulative backup has been finalized; and restoring the cumulative backup to a target node”, (cumulative partial backup portion of final backup are required for restoring full database, column 5, lines 44-48, and it would be obvious to one of skill in the art that recognizing a required cumulative partial portion reads on accessing the cumulative backup; alternatively, Agrawal also teaches recovery or rolling back based on recorded data from recoverable point at paragraph [0128]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Agrawal and McAlister because using the steps claimed would have given those skilled in the art the tools to improve the invention by performing incremental or cumulative backups to reduce the resources needed to back up a large repository (McAlister, column 1, lines 39-50). This gives the user the advantage of more efficient use of expensive resources.

As per claim 4, Agrawal teaches
the partial backups that make up the cumulative backup are not individually accessible at the backup server by the node from which the request for restoration was received. (recovery or rolling back based on recorded data from recoverable point, paragraph [0128]).

As per claim 6, Agrawal teaches
the target node is the node from which the request for restoration was received by the backup server. (recovery or rolling back based on recorded data from recoverable point, paragraph [0128]).

As per claim 7, Agrawal teaches
all of the partial backups originate from the same node. (partial snapshots from client system, paragraphs [0217]-[0218]).

As per claim 8, Agrawal teaches
the partial backups collectively originate from a plurality of different nodes. (partial snapshots of data from multiple destination storage devices merged into single snapshot, paragraph [0216])

As per claim 10,
This claim is rejected on grounds corresponding to the reasons given above for rejected claim 1 and is similarly rejected.

As per claim 11, Agrawal teaches
one or more of the operations are performed at a backup server. (destination system, paragraph [0066])

As per claims 12, 14 and 16-17, 
These claims are rejected on grounds corresponding to the reasons given above for rejected claims 4, and 6-8, respectively, and are similarly rejected.

As per claim 19, Agrawal teaches
A physical server, wherein the physical server comprises: one or more hardware processors; (paragraphs [0280]-[0281]) 
and the non-transitory storage medium and computer-executable instructions of claim 10. (paragraph [0282]; see also rejections of claims 1 and 10, as shown above)


Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal (Publication Number 20070186068) in view of McAlister (Publication Number 9195546) and further in view of Barnes et al. (‘Barnes’ hereinafter) (Publication Number 20140164330).

As per claim 2,	
Neither Agrawal nor McAlister explicitly indicate “when it is determined that the cumulative backup has not been finalized, the method further comprises accessing a flag to enable performance of restoration of the cumulative backup to the target node”.
However, Barnes discloses “when it is determined that the cumulative backup has not been finalized, the method further comprises accessing a flag to enable performance of restoration of the cumulative backup to the target node” (no base backup or synthetic backup exists for restoring at a point in time so incremental backups are used to restore/recreate state of storage, paragraph [0020], where existence of base or synthetic backup can be considered flag and also used to determine if cumulative backup has been finalized).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Agrawal, McAlister and Barnes because using the steps claimed would have given those skilled in the art the tools to improve the invention by avoiding the storage of the previous state of a file and increasing storage and bandwidth requirements (Barnes, paragraph [0007]). This gives the user the advantage of more efficient use of expensive resources.

As per claim 15,
This claim is rejected on grounds corresponding to the reasons given above for rejected claim 2 and is similarly rejected.


Claims 3, 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal (Publication Number 20070186068) in view of McAlister (Publication Number 9195546) and further in view of Bomfim et al. (‘Bomfim’ hereinafter) (Publication Number 20040107381).

As per claim 3,
Neither Agrawal nor McAlister explicitly indicate “the cumulative backup resides in a single slot at the backup server”.
However, Bomfim discloses “the cumulative backup resides in a single slot at the backup server” (in-memory slots in shared memory, paragraph [0087]; segments in contiguous work area in in-memory database, paragraph [0209]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Agrawal, McAlister and Bomfim because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing high performance transaction storage and retrieval systems for commodity computing environments (Bomfim, paragraphs [0007]-[0009]). This gives the user the advantage of providing system with high availability in transaction-intensive environments.

As per claim 5,
Neither Agrawal nor McAlister explicitly indicate “the plurality of partial backups are not stored separately from each other at the backup server”.
However, Bomfim discloses “the plurality of partial backups are not stored separately from each other at the backup server” (updated segments kept in contiguous work area in in-memory database, paragraph [0209]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Agrawal, McAlister and Bomfim because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing high performance transaction storage and retrieval systems for commodity computing environments (Bomfim, paragraphs [0007]-[0009]). This gives the user the advantage of providing system with high availability in transaction-intensive environments.

As per claim 13,
This claim is rejected on grounds corresponding to the reasons given above for rejected claim 5 and is similarly rejected.


Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal (Publication Number 20070186068) in view of McAlister (Publication Number 9195546) and further in view of Berman et al. (‘Berman’ hereinafter) (Publication Number 20140074790).

As per claim 9,
Neither Agrawal nor McAlister explicitly indicate “the cumulative backup is restored to another node in addition to the target node”.
However, Berman discloses “the cumulative backup is restored to another node in addition to the target node” (restore request to restore from incremental backup to client for directories to restore to existing file system, paragraphs [0042], where it is noted that one in the art would recognize that there is limitation on the existing file system to which the files can be restored and could be to multiple different nodes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Agrawal, McAlister and Berman because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing improved techniques for point-in-time backup and restore of objects in a file system (Berman, paragraphs [0013]-[0016]). This gives the user the advantage of having backup data to prevent wholesale loss of data.

As per claim 18,
This claim is rejected on grounds corresponding to the reasons given above for rejected claim 9 and is similarly rejected.


Response to Arguments
Applicant's arguments filed 12/22/2020 have been fully considered but they are not persuasive. 
Applicant argues that McAlister does not disclose “backup server” (applicant arguments, pages 6-7). Respectfully, it is noted that McAlister discloses transmitting backups of data to a server (column 3, lines 40-50; see also figure 1, items 26&28) and a server “to provide resources sufficient to fully back up all databases (column 7, lines 25-28). It is respectfully submitted that one of ordinary skill in the art would know that the server receiving backups as shown in McAlister could be considered a backup server as claimed. Therefore McAlister discloses the limitation.

Applicant argues that McAlister does not disclose “...after checking the cumulative backup, accessing the cumulative backup when it has been determined that the cumulative backup has been finalized” (applicant arguments, pages 7-8). Respectfully, it is noted that Agrawal teaches consistency point entries used to indicate a time of a recoverable state (see abstract, paragraph [0065]-[0066]), where one of ordinary skill in the art would know that a consistency point acts as final check of finalization of a recoverable state. McAlister then discloses restoring “the full database is the database is corrupted or lost at a point 316” where backup sets consist “backups 302, 304, 306, 308, 310, 312, and 314” (McAlister, column 4, lines 42-48). This is also described at least in part in McAlister at column 5, lines 44-28. It is respectfully submitted that one of ordinary skill in the art could combine Agrawal and McAlister to teach the claim language where Agrawal teaches performs the checking step and McAlister teaches restoring after the checking. It is further noted that Agrawal also teaches recovery or rolling back based on recorded data from recoverable point at paragraph [0128], and that this recovery would not happen after the consistency or recoverable point. Therefore a combination of the Agrawal and McAlister references discloses these limitations.

Applicant further argues that McAlister does not disclose “restoring the cumulative backup to a target node” (applicant arguments, page 8). Respectfully, it is noted that McAlister discloses restoring “the full database is the database is corrupted or lost at a point 316” where backup sets consist “backups 302, 304, 306, 308, 310, 312, and 314” (McAlister, column 4, lines 42-48). This is also described at least in part in McAlister at column 5, lines 44-28. It is respectfully submitted that one of ordinary skill in the art would know that this reads on the argued limitation. In addition or alternatively, Agrawal also teaches recovery or rolling back based on recorded data from recoverable point at paragraph [0128]. Therefore McAlister or Agrawal disclose the limitation.

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, McAlister shows that performing incremental or cumulative backups can reduce the resources needed to back up a large repository (see McAlister, column 1, lines 39-50). This gives the user the advantage of more efficient use of expensive resources.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY A MORRISON whose telephone number is (571)272-7112.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jay A Morrison/
Primary Examiner, Art Unit 2198